PER CURIAM.
Following this court’s decision in Balbier v. City of Deerfield Beach, 408 So.2d 764 (Fla. 4th DCA 1982), the trial court on remand determined that appellants had no interest in the property. We affirm, holding they had no compensable interest and that they have failed to persuade this court, as in the trial court, that appellee had abandoned the right-of-way in question. See Section 177.101, Florida Statutes (1981) and Langston v. City of Miami Beach, 242 So.2d 481 (Fla. 3d DCA 1971).
GLICKSTEIN and HURLEY, JJ., and SMITH, CHARLES E., Associate Judge, concur.